Case 6:19-cv-00505-JDK-JDL Document 16 Filed 05/18/20 Page 1 of 2 PageID #: 45




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

WILLARD JOEL ROBINSON, #2048733,                  §
                                                  §
         Plaintiff,                               §
                                                  §
v.                                                §         Case No. 6:19-CV-505-JDK-JDL
                                                  §
NORRIS JACKSON, et al.,                           §
                                                  §
         Defendants.                              §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

         This action was referred to United States Magistrate Judge John D. Love pursuant to

28 U.S.C. § 636. Docket No. 2. The Report and Recommendation of the Magistrate Judge was

issued on April 1, 2020, recommending that the lawsuit be dismissed without prejudice for failure

to prosecute or to obey an order of the Court. Docket No. 14.

         The Court reviews objected-to portions of the Magistrate Judge’s Report and

Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

court shall make a de novo determination of those portions of the report or specified proposed

findings and recommendations to which objection is made.”). The Court conducting a de novo

review examines the entire record and makes an independent assessment under the law. Douglass

v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

days).

         Having reviewed Plaintiff’s objections de novo, the Court concludes that the objections are

without merit and that the findings and conclusions of the Magistrate Judge are correct.

Accordingly, it is ORDERED that Plaintiff’s objections are OVERRULED and that the


                                                  1
Case 6:19-cv-00505-JDK-JDL Document 16 Filed 05/18/20 Page 2 of 2 PageID #: 46



Magistrate Judge’s Report (Docket No. 14) is ADOPTED as the opinion of this Court. It is further

       ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

for failure to prosecute or to obey an order of the Court. FED. R. CIV. P. 41(b). All pending motions

are DENIED.

       So ORDERED and SIGNED this 18th day of May, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
